DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “means for immobilizing the tongue in an extended position” of claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In this application such claim limitation(s) that use the word “means” is/are “means for immobilizing the tongue in an extended position” in claim 8.  For purposes of examination, “means for immobilizing the tongue in an extended position” is being interpreted according to 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-8, 13, 14 and 15-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 recites, “their lingual surfaces” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the limitation will be interpreted as --lingual surfaces--.

	Claim 6 recites, “the user’s molars” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes the limitation will be interpreted as --a user’s molars--.
	Claim 6 recites, “the user’s upper and lower front teeth” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes the limitation will be interpreted as --a user’s upper and lower front teeth--.
	Claim 7 recites, “the user’s tongue tip” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes the limitation will be interpreted as --a user’s tongue tip--.
	Claim 7 recites, “the upper and lower front teeth” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes the limitation will be interpreted as --upper and lower front teeth--.
	Claim 8 recites, “the upper and lower front teeth” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes the limitation will be interpreted as --upper and lower front teeth--.
	Claim 13 recites,  “the user's tongue” in line 5.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes the limitation will be interpreted as -- a user's tongue--.

	Claim 14 recites, “the curved recess” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the limitation will be interpreted as --a curved recess--.
	Claim 15 recites, wherein the method comprises using an oral appliance of any one of claim 1.  This language is indefinite because there is only one claim 1.  For examination purposes the limitation will be interpreted as –wherein the method comprises using an oral appliance of claim 1--.
Claims 16-19 depend upon claim 15 and are therefore rejected for at least the same reasons as claim 15.
Claim Rejections - 35 USC § 101
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 3, 5-8 and 13 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 3 recites, “the lower surface of the upper guard is devoid of any surface that is substantially parallel to a lingual surface of a user’s front upper teeth; and the upper surface of 
Claim 6 recites, “wherein the upper guard and/or the lower guard comprise risers located above the user's molars that keep a user's teeth from fully occluding, thereby forming a gap between the user's upper and lower front teeth” which positively claims the human body.  Language such as “configured to” or “adapted for” is recommended to positively avoid claiming human body parts.  For example, the claim could be amended to recite --wherein the upper guard and/or the lower guard comprise risers configured to be located above the user's molars that keep a user's teeth from fully occluding, thereby forming a gap between the user's upper and lower front teeth--
	Claim 7 recites, “wherein the ascending ramp of the lower guard and the descending ramp of the upper guard direct the user's tongue tip when thrust forward to protrude from a gap between the upper and lower front teeth” which positively claims the human body. Language such as “configured to” or “adapted for” is recommended to positively avoid claiming human body parts.  For example, the claim could be amended to recite --wherein the ascending ramp of the lower guard and the descending ramp of the upper guard are configured to direct 
		Claim 13 recites, “whereby the oral appliance provides no surface against which the user's tongue can thrust” which positively claims the human body.  Language such as “configured to” or “adapted for” is recommended to positively avoid claiming human body parts.  For example, the claim could be amended to recite -- whereby the oral appliance is configured to provide no surface against which the user's tongue can thrust--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 8, 10-13, 15, 16, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turek (US 2014/0332011).
	Regarding claim 1, Turek discloses an oral appliance (Fig. 2) comprising an upper guard 10, 23 (upper carrier base 10, [0057] and upper pad 23, [0058]) and a lower guard 11, 22 (lower carrier base 11, [0057] and lower pad 22, [0058]), wherein the upper guard 10, 23 has a lower surface (see annotated Fig. 2 below)

    PNG
    media_image1.png
    502
    680
    media_image1.png
    Greyscale

 that is ramped with a descending slope from a posterior end of the upper guard to an anterior end of the upper guard (see annotated Fig. 2 above; the upper pad 23 and lower pad 22 are biased inwardly by their respective springs, [0066]); and wherein the lower guard has an upper surface (see annotated Fig. 2 above)  that is ramped with an ascending slope from a posterior end of the lower guard to an anterior end of the lower guard (see annotated Fig. 2 above; [0066]).
	Regarding claim 2, Turek discloses the lower surface of the upper guard is devoid of any lingual surface that is substantially vertical (see annotated Fig. 2 above where the lower surface of the upper guard [upper carrier base 10 and upper pad 23] is devoid of any lingual surface that is substantially vertical; the surfaces of the pads should be very smooth, without any sharp 
	Regarding claim 3, Turek discloses the lower surface of the upper guard 10, 23 is devoid of any surface that is substantially parallel to a lingual surface of a user's front upper teeth (see annotated Fig. 2 above where upper guard [upper carrier base 10 and upper pad 23] is devoid of any surface that is substantially parallel to a lingual surface of a user’s front upper teeth; the surfaces of the pads should be very smooth, without any sharp edges or protrusions, [0062]); and the upper surface of the lower guard 11, 22 is devoid of any surface that is substantially parallel to a lingual surface of a user's front lower teeth (see annotated Fig. 2 above where lower guard [lower carrier base 11 and lower pad 22] is devoid of any surface that is substantially parallel to a lingual surface of a user’s front lower teeth; the surfaces of the pads should be very smooth, without any sharp edges or protrusions, [0062]).
	Regarding claim 4, Turek discloses the descending and ascending ramped configuration of the upper 10, 23 and lower guards 11, 22 acts to guide a user's tongue 32 away from their lingual surfaces (see annotated Fig. 2 above; the tongue is held between the upper pad 23 and lower pad 22, [0066]; also Turek discloses the claimed descending and ascending ramped configuration of the upper [10, 23] and lower guards [11, 22], as described above with regard to claim 1, so it is implicit that the structure is capable of guiding a user’s tongue away from their lingual surfaces).

Regarding claim 7, Turek discloses wherein the ascending ramp of the lower guard 11, 22 and the descending ramp of the upper guard 10, 23 direct the user's tongue tip when thrust forward to protrude from a gap between the upper and lower front teeth (see annotated Fig. 2 above; the tongue 33 is held between the upper pad 23 and lower pad 22, [0066]; the pad structure pulls the tongue forward, [0069]; also Turek discloses the claimed descending and ascending ramped configuration of the upper [10, 23] and lower guards [11, 22], as described above with regard to claim 1, so it is implicit that the structure is capable of guiding a user’s tongue to extend between the upper and lower front teeth).
Regarding claim 8, Turek discloses a means for immobilizing 20, 21 (helical spring 20 and helical spring 21, Fig. 2) the-22-12347-001 US1 tongue in an extended position between the upper and lower front teeth (Fig. 2, tongue in an extended position between the upper and lower front teeth, [0064],[0066]).
	Regarding claim 10, Turek discloses the upper guard 10, 23 and the lower guard 11, 22 are attached at one or more locations at their respective posterior ends ([0057]; see annotated Fig. 1 below)

    PNG
    media_image2.png
    492
    659
    media_image2.png
    Greyscale

	Regarding claim 11, Turek discloses the attachment locations are flexible and/or hinged ([0057]; see annotated Fig. 2 above with elastic 16 which is flexible).
	Regarding claim 12, Turek discloses the upper guard 10, 23 (upper carrier base 10 and upper pad 23) has a recess formed in the upper surface configured to receive a user's upper teeth ([0057]); and the lower guard 11, 22 (lower carrier base 11 and lower pad 22) has a recess formed in the lower surface configured to receive the user's lower teeth ([0057]).
	Regarding claim 13, Turek discloses the lower surface of the upper guard 10,23 is configured without a surface substantially parallel to a lingual surface of the recess configured to receive a user's upper teeth (see annotated Fig. 2 above where the lower surface of the upper guard [upper carrier base 10 and upper pad 23] is configured without a surface whereby the oral appliance provides no surface against which the user’s tongue can thrust).
	Regarding claim 15, Turek discloses a method for treating or preventing disorders associated with improper tongue positioning ([0001],[0006],[]0007], [0069]), wherein the method comprises using an oral appliance (upper guard 11, 23 [upper carrier base 10 (0057) and upper pad 23 (0058)] and lower guard 10, 22 [lower carrier base 11 (0057) and lower pad 22 (0058)]) of any one of claim 1, whereby a user's tongue extends in a forward position between the upper and lower front teeth and away from their lingual surfaces (Fig. 2; the pad structure pulls the tongue forward, [0069].
	Regarding claim 16, Turek discloses the method further comprises using the oral -23-12347-001 US1 appliance during sleep ([0001], [0006], [0033]).
Regarding claim 18, Turek discloses the disorder is a sleep disorder [0033].
.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turek (US 2014/0332011) in view of Halstrom (US 5868138).  
Regarding claim 6, Turek discloses the invention as described above but fails to disclose the upper guard and/or the lower guard comprise risers located above the user's molars that keep a user's teeth from fully occluding, thereby forming a gap between the user's upper and lower front teeth.
Halstrom teaches an analogous oral appliance 20 (dental appliance 20, Fig. 4) having an analogous upper guard 28 (upper bite block 28, col. 5 lines 37-45) and an analogous lower guard 32 (lower bite block 32) and the upper and/or lower guard 28, 32 comprise risers 38 (moulded bite pads 38, col. 5, lines 47-51) located above the user's molars (Fig. 6)  that keep a user's teeth from fully occluding (bite pads 38 [risers 38] provide a stop to the closure of the jaw, col. 5, lines 47-51), thereby forming a gap between the user's upper and lower front teeth (Fig. 6).

Regarding claim 14, Turek discloses the invention as described above but fails to  disclose the lower surface of the upper guard below a portion of the curved recess configured to receive the user's upper molars has a riser configured to prevent full occlusion by the user; and/or the upper surface of the lower guard above a portion of the curved recess configured to receive the user's lower molars has a riser to prevent full occlusion by the user.
Halstrom teaches an analogous oral appliance 20 (dental appliance 20, Fig. 4) having an analogous upper guard 28 (upper bite block 28, col. 5 lines 37-45) and an analogous lower guard 32 (lower bite block 32) and the lower surface of the upper guard below a portion of the curved recess configured to receive the user's upper molars has a riser 38 (moulded bite pads 38, col 5, lines 47-51) configured to prevent full occlusion by the user (Fig. 6); and/or the upper surface of the lower guard above a portion of the curved recess configured to receive the user's lower molars has a riser 38 (moulded bite pads 38, col 5, lines 47-51) to prevent full occlusion by the user (Fig. 6).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide the lower surface of the upper guard (upper base carrier 10, upper pad 23) below a portion of the curved recess configured to receive the user's upper molars of Turek with a riser and/or to provide the upper surface of the lower guard (lower base .
Claim 9 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Turek.
Regarding claim 9, Turek discloses the invention as described above.  Although Turek discloses the upper guard 10,23 is a separate and detached structure from the lower guard 11,22 (see figs. 1-2, as there are full gaps and spacing between the bottom surface of the upper guard and the top surface of the lower guard), Turek further discloses the upper and lower guard are (upper and lower carriers 10, 11 [part of upper and lower guards] are biased towards each other using elastics 16 attached to lugs 14, 15, [0057]) but does not explicitly disclose the upper guard 10, 23 and the lower guard 11, 22 are detached from each other.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to entirely detach the upper guard  10, 23 and lower guard 11, 22 from each other as it follows that elastics 16 could be removed so that the upper and lower guards are entirely detached from each other for the purpose of changing the tensioning of the elastics by applying a new set of elastics.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turek in view of McDonald (US 3871370).
Regarding claim 17, Turek discloses the invention as described above and further discloses a method for assisting the tongue to adopt a desired position in the mouth of the user, including the steps of providing an oral device (oral appliance) including a region shaped and textured so that the tongue tends to remain in contact therewith, the region being 
McDonald discloses a method for treating or preventing disorders associated with improper tongue positioning (col. 1, line 52 to col. 2, line 22), wherein the method comprises using an analogous oral appliance  10 (molded body 10, col. 2, lines 46-57) to claim 1 having an analogous lower guard (Fig. 5) with upper surface 15 (upper surface 15, col. 3, lines 20-34) wherein the disorder is tongue thrusting (col. 4, lines 17-48)
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to treat, in the method of Turek for treating or preventing disorders associated with improper tongue positioning wherein the method comprises using an oral appliance of claim 1, the disorder of tongue thrusting, as taught by McDonald, given that Turek discloses a method for assisting the tongue to adopt a desired position in the mouth of the user using an appliance to which the McDonald appliance is analogous and for the purpose of correcting an improper tongue thrusting habit (col. 1, lines 17-48).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594.  The examiner can normally be reached on Monday - Friday, 7:00-3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.M./Examiner, Art Unit 3786            

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786